DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/12/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more. 
                Claim 1 is directed to a process for identifying, and joining state information. The underlying invention is merely directed collecting information, analyzing it, and displaying certain results of the collection and analysis. Areas of the claim directed towards an abstract idea are identifying topological state information…,identifying attribute state information…,concatenating the topological state information…predicting labels for unlabeled…, which is no more than an idea of itself. Either as individual steps or as a whole combination of steps, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry (e.g. data collection, analysis and display). The identifying of data, concatenating of data and predicting labels does not enhance the functionality of the computer. As a whole the method claim is identifying information, concatenating it, and displaying certain results of the collection and joining (e.g. Electric Power Group), which has been found by the courts to be an abstract idea. Therefore, the claim does not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.
                Dependent claims 2-10 do not cure the deficiency of claim 83, therefore are also rejected 35 USC 101 for they dependency on claim 1. 
                Claim 11 is directed to a process for identifying, and joining state information. The underlying invention is merely directed collecting information, analyzing it, and displaying certain results of the collection and analysis. Areas of the claim directed towards an abstract idea are identifying topological state information…,identifying attribute state information…,concatenating the topological state information…predicting labels for unlabeled…, which is no more than an idea of itself. Either as individual steps or as a whole combination of steps, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry (e.g. data collection, analysis and display). The identifying of data, concatenating of data and predicting labels does not enhance the functionality of the computer. As a whole the method claim is identifying information, concatenating it, and displaying certain results of the collection and joining (e.g. Electric Power Group), which has been found by the courts to be an abstract idea. Therefore, the claim does not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.
                Dependent claims 12-20 do not cure the deficiency of claim 83, therefore are also rejected 35 USC 101 for they dependency on claim 11. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C 103 as being unpatentable over Radovanovic et al. (US 2021/0273858), hereon referred to as Rad, in view of Chen et al. (US 2019/0050368), and hereon referred to as Chen. 
	In regards to claims 11 & 11, Rad discloses identifying topological state information in a dynamic network using a first neural network (The machine-learned model can include one or more of a support vector machine, a neural network (e.g., convolutional neural network), a support vector machine; The determined state of a network as described herein may include the topology of a network, including the physical location and/or physical connections between nodes of the network, as well as information relating to operation of the network. In accordance with example embodiments, a machine-learned model may be used to predict state information associated with a network, including topology information, based on limited historical data and/or current resource usage or resource availability data; Paragraphs 0028; 0194); identifying attribute state information in the dynamic network, …, using a second neural network (The machine-learned model can include one or more of a support vector machine, a neural network (e.g., convolutional neural network), a support vector machine; The determined state of a network as described herein may include the topology of a network, including the physical location and/or physical connections between nodes of the network, as well as information relating to operation of the network (attribute information). In accordance with example embodiments, a machine-learned model may be used to predict state information associated with a network, including topology information, based on limited historical data and/or current resource usage or resource availability data; Paragraphs 0028; 0194); concatenating the topological state information and the attribute state information (At any real-time interval t, MIX can refer to the vector of concatenated normalized generation mix, normalized system load, and scaled total demand; Paragraphs 00147-00157). 
	However, Rad does not disclose …partial labeling of nodes in the dynamic network; predicting labels for unlabeled nodes in the dynamic network using a multi-factor attention, based on the concatenated state information; and performing a security action responsive to a determination that at least one node in the dynamic network is anomalous. In an analogous art Chen discloses  disclose …partial labeling of nodes in the dynamic network; predicting labels for unlabeled nodes in the dynamic network using a multi-factor attention, based on the concatenated state information; and performing a security action responsive to a determination that at least one node in the dynamic network is anomalous (Paragraphs 0022; 0031; 0044-0055; Figs. 1-5).   
At the time before the effective filing date of the invention, it would have been obvious to the one with ordinary skill in the art to combine the teachings disclosed by Rad, with the teachings disclosed by Liu regarding …partial labeling of nodes in the dynamic network; predicting labels for unlabeled nodes in the dynamic network using a multi-factor attention, based on the concatenated state information; and performing a security action responsive to a determination that at least one node in the dynamic network is anomalous.  The suggestion/motivation of the combination would have been to provide additional security by automatically classifying an observation vector (Chen; Abs.).
In regards to claims 2 & 12 wherein the first neural network and the second neural network are separately trained (The elements presented in the claim(s) do not contain any additional features, do not present any inventive step or novelty not addressed/presented in the combination of Rad and Chen. Examiner takes official notice, that these elements are common known, minor design details that are derivable from the prior art and are well known, and obvious to an ordinary skill in the art. The additional features of these claims represent normal design options, which the skilled person would implement the combination of Rad and Chen, depending on the circumstances, without exercising any inventive activity).
	In regards to claims 3 & 13, wherein the multi-factor attention includes spatial attention, temporal attention, and network property attention (The elements presented in the claim(s) do not contain any additional features, do not present any inventive step or novelty not addressed/presented in the combination of Rad and Chen. Examiner takes official notice, that these elements are common known, minor design details that are derivable from the prior art and are well known, and obvious to an ordinary skill in the art. The additional features of these claims represent normal design options, which the skilled person would implement the combination of Rad and Chen, depending on the circumstances, without exercising any inventive activity).  
In regards to claims 4 & 14, wherein spatial attention identifies an influence of neighbors on representations of neighboring nodes (The elements presented in the claim(s) do not contain any additional features, do not present any inventive step or novelty not addressed/presented in the combination of Rad and Chen. Examiner takes official notice, that these elements are common known, minor design details that are derivable from the prior art and are well known, and obvious to an ordinary skill in the art. The additional features of these claims represent normal design options, which the skilled person would implement the combination of Rad and Chen, depending on the circumstances, without exercising any inventive activity).
In regards to claims 5 & 15, wherein temporal attention identifies an influence of different time steps in an evolution of the dynamic network (The elements presented in the claim(s) do not contain any additional features, do not present any inventive step or novelty not addressed/presented in the combination of Rad and Chen. Examiner takes official notice, that these elements are common known, minor design details that are derivable from the prior art and are well known, and obvious to an ordinary skill in the art. The additional features of these claims represent normal design options, which the skilled person would implement the combination of Rad and Chen, depending on the circumstances, without exercising any inventive activity).   
In regards to claims 6 & 16 wherein network property attention identifies degrees of contribution between a topology and attributes of the dynamic network (The elements presented in the claim(s) do not contain any additional features, do not present any inventive step or novelty not addressed/presented in the combination of Rad and Chen. Examiner takes official notice, that these elements are common known, minor design details that are derivable from the prior art and are well known, and obvious to an ordinary skill in the art. The additional features of these claims represent normal design options, which the skilled person would implement the combination of Rad and Chen, depending on the circumstances, without exercising any inventive activity).  
In regards to claims 7 & 17 wherein predicting the labels includes optimizing the objective function: 
    PNG
    media_image1.png
    19
    223
    media_image1.png
    Greyscale
 where Lce is a cross-entropy loss that includes the labels, Patt is a penalization term to encourage multiple temporal attentions to diverge from each other, P"" is a penalization term for the parameters to prevent the adaptive neural network from overfitting, and /1 /2 are hyper-parameters (The elements presented in the claim(s) do not contain any additional features, do not present any inventive step or novelty not addressed/presented in the combination of Rad and Chen. Examiner takes official notice, that these elements are common known, minor design details that are derivable from the prior art and are well known, and obvious to an ordinary skill in the art. The additional features of these claims represent normal design options, which the skilled person would implement the combination of Rad and Chen, depending on the circumstances, without exercising any inventive activity).   
In regards to claims 8 & 18 wherein the cross-entropy loss is expressed as: 
    PNG
    media_image2.png
    69
    210
    media_image2.png
    Greyscale
 where N is a number of unlabeled nodes, y is a node label, and yl is an estimate produced by applying softmax(-) to an output of a fully connected layer that takes node representation as its input (The elements presented in the claim(s) do not contain any additional features, do not present any inventive step or novelty not addressed/presented in the combination of Rad and Chen. Examiner takes official notice, that these elements are common known, minor design details that are derivable from the prior art and are well known, and obvious to an ordinary skill in the art. The additional features of these claims represent normal design options, which the skilled person would implement the combination of Rad and Chen, depending on the circumstances, without exercising any inventive activity).  
In regards to claims 9 & 19 wherein the first neural network and the second neural network are both gated recurrent unit networks (The elements presented in the claim(s) do not contain any additional features, do not present any inventive step or novelty not addressed/presented in the combination of Rad and Chen. Examiner takes official notice, that these elements are common known, minor design details that are derivable from the prior art and are well known, and obvious to an ordinary skill in the art. The additional features of these claims represent normal design options, which the skilled person would implement the combination of Rad and Chen, depending on the circumstances, without exercising any inventive activity).  
In regards to claims 10 & 20 wherein the security action is selected from the group consisting of shutting down devices, stopping or restricting a type of network communication, enabling or disabling a connection between two devices, raising an alert to a system administrator, and changing a security policy level (The elements presented in the claim(s) do not contain any additional features, do not present any inventive step or novelty not addressed/presented in the combination of Rad and Chen. Examiner takes official notice, that these elements are common known, minor design details that are derivable from the prior art and are well known, and obvious to an ordinary skill in the art. The additional features of these claims represent normal design options, which the skilled person would implement the combination of Rad and Chen, depending on the circumstances, without exercising any inventive activity).

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARIF E ULLAH whose telephone number is (571)272-5453. The examiner can normally be reached Mon-Fri 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARIF E ULLAH/Primary Examiner, Art Unit 2495